Judge Underwood,
delivered the opinion of the Court.
An action by petition and summons, cannot"be sustained upon á covenant to pay “one hundred dollars in United States notes on the Bank at New-Orleans,” because the provisions of the statute giving the remedy and the adjudications of this court, as to the class of cases not embraced by the act, exclude the present. Bank notes are not money. The summary remedy by petition is confined expressly to notes or bonds for the direct payment of money. See Loudon vs. Kenney, 1 Bibb, 330; Chambers vs. George, 5 Litt. 335.
Judgment reversed. The plaintiff must recover his costs.